DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,425,608 B1 to Nordstrom (Nordstrom) in view of US 2017/0284578 A1 to Prevot et al. (Prevot).
In reference to claim 1, Nordstrom discloses an exhaust pipe structure of a vehicle with an internal combustion engine provided with a first exhaust pipe and a second exhaust pipe disposed serially (interpreted as intended use that only requires structure capable of the use), the exhaust pipe structure comprising: a coupling part coupling the first exhaust pipe to the second exhaust pipe, the coupling part including: an insertion pipe part (at symbol 11, Fig. 1) formed in the second exhaust pipe (10, right); an outer circumferential pipe part (at 14) formed in the first exhaust pipe, the insertion pipe part (at 11) being inserted into the outer circumferential pipe part (at 14); an inner circumferential pipe inserted into the outer circumferential pipe part, a first end part of the inner circumferential pipe being fixed to an inner circumferential surface of the first exhaust pipe and a second end part (at 12) being inserted into the insertion pipe part; an annular protrusion (at 13) formed at a location of the second exhaust pipe adjacent to the insertion pipe part and protruding radially outward of the insertion pipe part from the entire circumference of the insertion pipe part; and a clamp member (19) coupling the outer circumferential pipe part to the annular protrusion, wherein an end part of the outer circumferential pipe part closer to the second exhaust pipe is a flare part (outermost portion of the first exhaust pipe near 16) having a shape spreading radially outward so as to conform to a shape of a surface of the annular protrusion (at 13) closer to the outer circumferential pipe part, and wherein the clamp member has a band part wrapped radially outside around a part where the flare part overlaps with the annular protrusion, and tightening the band part (col. 3, line 55), but fails to explicitly disclose a tightening part. However, Prevot discloses a similar pipe coupling with a similar structure where an insertion part in the second pipe (12’, Fig. 5) is inserted between an outer pipe part and inner pipe of a first pipe (12; see Fig. 5) and a clamp member (14; Fig. 2) having a band part comprising a tightening part (14A, 14B, 24) tightening the band part. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the known tightening part disclosed by Prevot for the known tightening of Nordstrom. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
In reference to claim 2, the modified Nordstrom teaches the exhaust pipe structure of claim 1, wherein the coupling part further includes a sealing member (at 16) inserted between the flare part and the annular protrusion.
In reference to claim 3, the modified Nordstrom teaches the exhaust pipe structure of claim 2, wherein the annular protrusion is a part of the second exhaust pipe bulged radially outward (at 13), and wherein the inner circumferential pipe (at 12) extends to a location of the second exhaust pipe where the inner circumferential pipe overlaps with at least a part of the annular protrusion in a longitudinal direction of the second exhaust pipe.
In reference to claim 4, the modified Nordstrom teaches the exhaust pipe structure of claim 3, wherein the inner circumferential pipe extends to a location of the second exhaust pipe where the inner circumferential pipe overlaps with the entire annular protrusion in the longitudinal direction of the second exhaust pipe (see Fig. 1).
In reference to claim 5, the modified Nordstrom teaches the exhaust pipe structure of claim 4, wherein the inner circumferential pipe holds the second exhaust pipe while being in contact with the second exhaust pipe at locations on both sides of the annular protrusion in the longitudinal direction of the second exhaust pipe.
In reference to claim(s) 6-8, under the principles of inherency, the prior art apparatus of would necessarily perform the method claimed in its normal and usual operation and thereby meets the limitations of the claims (also, see Nordstrom; col. 3, lines 40-63).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2008/0185841 A1 (particularly Fig. 8) appears to possibly anticipate at least claim 1 and US 2019/0345866 A1 discloses a device similar to what is recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                           
30 June 2022